Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Status of Claims

Claims 21-45 are pending. 
  Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  09/18/2018  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 22-26,33-37,78,79 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 65,67,85,89,90 of copending Application No.  11/525760. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of 11/525760 are directed to a system executing method steps of the instant  method.   Further, the dependent claims in the instant applicationcontain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Double Patenting Notes

1) If there is ANY difference in scope, then the rejection should be made as non-statutory obviousness type (NSDP).
2) Narrower claims usually anticipate (and therefore make obvious) broader claims, but  broader claims do not necessarily make obvious narrower claims.
3) LINE UP YOUR CLAIMS.  You may show a one-to-one correspondence, or a many-to-one correspondence. A one-to-many correspondence is not proper.
4) EXPLAIN any differences between the claims.  Using a 103-type format is a good idea. 


	It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the method of treatment, as taught by ABC, with the  method of the instant claims where the motivation would have been….

OR
	The following claims of the instant application are obvious over the respective claims of the reference as indicated in the following table

…. referenced claims recite all the steps of the instant method plus additional steps of …claim 6 is rejected over  claim 1 in view of claim 10 of the reference. It would be obvious to combine all the limitations of the referenced claims. 
	
Performing a method via electronic circuitry such as a computer (as recited in the instant claims) necessarily requires a medium containing instructions for the method

	Claims 21-45 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,002,228. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the referenced claim(s) because the examined claim is either anticipated , or would have been obvious over, the reference claim(s). See, e.g., In re Berg,140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman,11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir.1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘228 claims teach method  for mapping an affinity pattern of a large molecule for small molecules or water molecules comprising: 

initiating an explicit-solvent molecular dynamics simulation of a system comprising 3-D structures of a large molecule, water molecules, and at least two different small molecules, wherein the 
That is, the claims of ‘228 fall entirely within the scope of instant claims or, in other words, are anticipated by claims of the patent. 


Conclusion.
	No claims are allowed.
Claims 21-45  are novel and unobvious over the prior art of record or any combination thereof. As concluded in the course of prosecution of the parent application 14/9454792, neither Miranker et al. (PROTEINS: Structure, Function, and Genetics 1129-34, 1991), nor  Zhang et al. (Journal of Computational Chemistry, Vol. 22, No. 6, 591–607, 2001) teach explicit-solvent molecular dynamic simulation of competition between different small molecules, and between the small molecules and water, for binding to the large molecule.   Further, Frembgen-Kesner et al. (J. Mol. Biol., 2006, 359, 202-214) teaches method of computational chemistry for identifying binding sites based on molecular dynamics (MD) simulations comprising inputting a 3-dimensional structure of a large molecule (e.g., a protein, DNA, carbohydrate, etc.),  preparing virtual aqueous solution comprising the large molecule, introducing a 
 Further, with regard to the issue of patentability of the instant invention under USC § 101, the instant claims are directed to a statutory category as they are drawn to a process.  The claims do address mathematical computations in initiating explicit-solvent molecular dynamics simulation, computing probability maps, and using these maps to calculate an affinity pattern of the large molecule, i.e., steps that are drawn to a judicial exception, abstract idea.  The claimed method, however, requires running nanosecond-length MD simulations of the composite 3-D large molecule-small molecules-water system, binning atoms from 2-ps intervals into voxels.  As such, the method is viewed as rooted in computer technology, and thus satisfies step 2A of analysis for patentability under USC § 101.
  


 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb